Case 21-30085-hdh11 Doc 114-3 Filed 02/08/21                  Entered 02/08/21 12:04:54           Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 IN RE:                                                         § Chapter 11
                                                                §
 NATIONAL RIFLE ASSOCIATION                                     § Case No. 21-30085-hdh11
 OF AMERICA and SEA GIRT LLC                                    §
                                                                §
            Debtors 1                                           § Jointly Administered

                                 ORDER APPOINTING EXAMINER

          Upon the motion (the “Motion”) of Phillip Journey (“Movant”), pursuant to §§ 105(a),

 1104(c), and 1106(b) of title 11 of the United States Code (as amended, the “Bankruptcy Code”)

 and Federal Rule of Bankruptcy Procedure 2007.1, for the entry of an order appointing an

 independent examiner with certain investigatory duties; and the Court having jurisdiction to

 consider the Motion and the relief requested therein pursuant to 28 U.S.C. § 1334; and this being

 a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and due and proper notice of the Motion



 1
  The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
 Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.


 ORDER APPOINTING EXAMINER                                                                         PAGE 1 OF 3
Case 21-30085-hdh11 Doc 114-3 Filed 02/08/21             Entered 02/08/21 12:04:54        Page 2 of 3


 having been provided and no further notice being needed; and the Court having determined that

 appointment of an examiner in the Debtors’ chapter 11 cases is mandatory as the statutory

 predicates of 11 U.S.C. §§ 1104(c)(1) and 1104(c)(2) have been satisfied; it is hereby ORDERED

 THAT:

        1.      The Motion is GRANTED as set forth herein.

        2.      The United States Trustee shall, in consultation with the Debtors, Movant, the

 Official Committee of Unsecured Creditors, and other parties in interest, appoint an examiner to

 serve in these cases (the “Examiner”).

        3.      The scope of the Examiner’s duties shall include the authority to investigate: (i) the

 actions of Debtors’ pre- and post-petition management; (ii) the management practices being

 employed in the operation of the non-profit organization; (iii) the compensation of management;

 (iv) the benefits and perks being provided to the Debtors’ management team; and (v) the propriety

 of arrangements with certain vendors.

        4.      The Debtors and the Debtors’ officers, directors, affiliates and subsidiaries, and

 their respective professionals, are directed to fully cooperate with the Examiner and other parties

 in interest in conjunction with the performance of any of the Examiner’s duties, including

 producing to the Examiner, as promptly as practicable, all relevant documents and information,

 and exercising their respective best efforts to avoid any unnecessary interference with, or

 duplication of, the Examiner’s duties.

        5.      The Examiner shall provide a preliminary report within 45 days after appointment

 with a final report to be provided 120 days after such appointment, unless such time shall be

 extended by order of the Court on notice to all parties that have requested notice pursuant to

 Federal Rule of Bankruptcy Procedure 2002. Such final report shall include, but is not limited to,

 any findings of fraud, dishonesty, incompetence, or gross mismanagement of the affairs of the



 ORDER APPOINTING EXAMINER                                                                 PAGE 2 OF 3
Case 21-30085-hdh11 Doc 114-3 Filed 02/08/21            Entered 02/08/21 12:04:54        Page 3 of 3


 Debtors by current management, either before or after the commencement of the Debtors’

 bankruptcy cases.

          6.     Following the appointment of the Examiner, the Examiner may retain counsel. The

 Examiner shall be provided a budget of $350,000 to complete the requirements set forth in this

 Order.

          7.     This Court shall retain jurisdiction to hear and determine all matters arising from

 or related to this Order.



                                    ### END OF ORDER ###




 ORDER APPOINTING EXAMINER                                                               PAGE 3 OF 3
